Case 2:18-cv-13926-VAR-RSW ECF No. 38 filed 07/07/20    PageID.1071   Page 1 of 11




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 ROSE MARIE ROBINSON,

           Plaintiff,
                                            Case No. 18-13926
                                            Honorable Victoria A. Roberts
 v.

 THE HOME DEPOT, USA, INC.,

      Defendant.
 ________________________________/

      ORDER: (1) GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT [ECF NO. 27]; and (2) DISMISSING THE CASE


      I.      INTRODUCTION

           The Home Depot, USA, Inc. seeks summary judgment in this

 premises liability suit. Plaintiff Rose Marie Robinson (“Robinson”) and her

 friend, Fred Homan, went to a local Home Depot store (“HD”) in search of

 paint and roller covers. Robinson walked to the paint aisle and after

 searching found the roller covers on the bottom of a display shelf. She

 alleges she reached down for the covers and something struck her,

 causing injury to her neck, shoulder, back, a closed head injury,

 neurological injury, and/or various other disabling injuries.
Case 2:18-cv-13926-VAR-RSW ECF No. 38 filed 07/07/20     PageID.1072    Page 2 of 11




       Robinson’s complaint states that she was struck by a large and heavy

 piece of shelving/display and/or metal pipe that was affixed to the shelving

 rack in the paint department. [ECF No. 1-1 Exhibit A pg. 103].

       Oral argument was heard on June 25, 2020.

       Robinson filed this claim as a general negligence one but conceded

 during oral argument that her claim sounds in premises liability. HD says

 Robinson fails to “proffer evidence sufficient to demonstrate a question of

 fact regarding defendant’s actual or constructive notice of the hazardous

 condition…” Lowrey v. LMPS & LMPJ, Inc., 500 Mich. 1, 11; 890 N.W.2d

 344, 350 (2016). HD contends that Robinson fails to identify what actually

 struck her, fails to establish that HD had notice of this hazard, and that if

 accepting Robinson’s assertion that a display rack struck her, a finding of

 liability against it is barred by the open and obvious danger doctrine.

       Robinson is a Michigan resident, HD maintains its headquarters in

 Atlanta, Georgia and is incorporated in Delaware. The case between the

 two parties invokes this Court’s diversity jurisdiction. “In diversity cases

 such as this, we apply state law in accordance with the controlling

 decisions of the state supreme court.” DeBusscher v. Sam's E., Inc., 505

 F.3d 475, 479 (6th Cir. 2007) (Quoting Allstate Ins. Co. v. Thrifty Rent–A–

 Car Sys., Inc., 249 F.3d 450, 454 (6th Cir.2001)).



                                         2
Case 2:18-cv-13926-VAR-RSW ECF No. 38 filed 07/07/20      PageID.1073      Page 3 of 11




          For the reasons that follow, the Court GRANTS HD’s motion for

 summary judgment.

    II.     Summary Judgment

          Under Federal Rule of Civil Procedure 56(a), “[t]he Court shall grant

 summary judgment if the movant shows that there is no genuine dispute as

 to any material fact and the movant is entitled to judgment as a matter of

 law.” The movant bears the initial burden to inform the Court of the basis

 for its motion; it must identify particular portions of the record that

 demonstrate the absence of a genuine dispute as to any material

 fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant

 satisfies its burden, the non-moving party must set forth specific facts

 showing a genuine issue for trial. Id. at 324. Unsupported, conclusory

 statements are insufficient to establish a factual dispute to defeat summary

 judgment, as is the “mere existence of a scintilla of evidence in support of

 the [non-movant’s] position”; the evidence must be such that a reasonable

 jury could find in its favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 252 (1986); Alexander v. CareSource, 576 F.3d 551, 560 (6th Cir. 2009).

          In deciding a summary judgment motion, the Court “views the factual

 evidence and draws all reasonable inferences in favor of the nonmoving

 party.” McLean v. 988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir.



                                          3
Case 2:18-cv-13926-VAR-RSW ECF No. 38 filed 07/07/20      PageID.1074   Page 4 of 11




 2000). The Court need only consider the cited materials, but it may consider

 other evidence in the record. Fed. R. Civ. P. 56(c)(3). The Court’s function

 at the summary judgment stage “is not to weigh the evidence and determine

 the truth of the matter but to determine whether there is a genuine issue for

 trial.” Liberty Lobby, 477 U.S. at 249.

    III.     Analysis

           In a premises liability action, a plaintiff must prove the elements of

 negligence: (1) the defendant owed the plaintiff a duty, (2) defendant

 breached that duty, (3) the breach was the proximate cause of the plaintiff's

 injury, and (4) plaintiff suffered damages. Benton v. Dart Properties, Inc., 715

 N.W.2d 335, 338 (Mich. App. 2006).

           The Supreme Court of Michigan established a standard for plaintiffs

 wishing to succeed in premises liability cases. In Riddle, the Supreme Court

 stated, “In order to successfully advance such a claim, an invitee must show

 that the premises owner breached its duty to the invitee and that the breach

 constituted the proximate cause of damages suffered by the invitee.” Riddle

 v. McLouth Steel Prod. Corp., 440 Mich. 85, 96, 485 N.W.2d 676 (1992).

           Robinson alleges that HD breached its duty to her as an invitee

 because it had notice of the condition that led to her injury and failed to fix it

 or warn her of the danger. In opposition, HD makes two arguments. First, HD



                                          4
Case 2:18-cv-13926-VAR-RSW ECF No. 38 filed 07/07/20    PageID.1075   Page 5 of 11




 argues Robinson failed to present any evidence that demonstrates HD was

 on notice, actual or constructive, of a condition that caused her harm.

 Second, HD argues that if the Court believes Robinson’s alternative

 assertion that a duct tape display rack struck her, the condition was an open

 and obvious danger.

       There is no doubt that HD owed Robinson, its invitee, a duty of

 reasonable care to protect her from an unreasonable risk of harm caused

 by a dangerous condition on its premises. Lugo v. Ameritech Corp., Inc.,

 464 Mich. 512, 516, 629 N.W.2d 384 (2001).

    A. Plaintiff fails to provide evidence that Defendant had actual or

       constructive notice.

       The Supreme Court of Michigan established “[a] premises owner

 breaches its duty of care when it ‘knows or should know of a dangerous

 condition on the premises of which the invitee is unaware and fails to fix the

 defect, guard against the defect, or warn the invitee of the defect.’” Hoffner

 v. Lanctoe, 492 Mich. 450, 460, 821 N.W.2d 88 (2012). The key element

 for establishing breach of a premises owner’s duty of care is notice,

 whether it be actual or constructive. Home Depot argues that Robinson

 failed to sufficiently provide evidence establishing the notice element of her

 claim. Robinson contends that HD had constructive notice of the danger.



                                        5
Case 2:18-cv-13926-VAR-RSW ECF No. 38 filed 07/07/20   PageID.1076    Page 6 of 11




       Robinson    makes    different   representations   at   different   times

 concerning the danger she encountered while on HD’s premises. There is

 the Complaint; an incident witness report; the office note from Robinson’s

 doctor; and deposition testimony from Robinson. Her Complaint states a

 large and heavy piece of shelving/display and a metal pipe that was affixed

 to the shelving rack.

       The incident report filed on the day of, states Robinson knocked the

 display rack. A HD employee notes the duct tape display that allegedly fell

 was preserved and still mounted on the shelving display. [ECF No. 27-2

 Exhibit A].

       The office note from Robinson’s treating doctor, Dr. Shukr, says that

 Robinson was hit by a box of duct tape rather than a display holding duct

 tape. [ECF No. 27-5 Exhibit D]. Also, in her deposition, Robinson offered

 conflicting testimony about what exactly hit her on the day of the incident.

 When shown a display rack similar to the one reported to have hit her,

 Robinson denied that the display was the item that fell on her. [ECF No. 27-

 3 Exhibit B].

       In her reply brief, Robinson alleges the object became dislodged from

 the display shelving and Homan, her friend, placed it back on the display.

 [ECF No. 31]. Robinson denies that she knocked the rack with her hood or



                                        6
Case 2:18-cv-13926-VAR-RSW ECF No. 38 filed 07/07/20    PageID.1077    Page 7 of 11




 jacket causing it to fall down and strike her in the head, as she allegedly

 reported when the incident report was being prepared. [ECF No.31 Exhibit A

 pg. 115].

       The Court agrees with Defendant: the failure of Robinson to definitively

 state what struck her is fatal to her claim. Robinson relies on Albro, which

 states, “[a]lthough there is no direct or “absolute” testimony as to who spilled

 the coffee, the elements in a negligence action may be proved by

 circumstantial evidence.”Albro v. Total Petroleum, Inc., 310 N.W.2d 252, 254

 (Mich. App. 1981). However, Robinson’s claim does not have facts

 comparable to those in Albro. There, the plaintiff provided evidence that

 demonstrated exactly what the hazard was – coffee - which was exclusively

 for employees of the defendant. At the time plaintiff slipped and fell,

 defendant employees were most likely the only people in the building. Id. So,

 while the plaintiff in Albro did not directly establish whether there was notice

 that the hazard existed on the premises, she did present sufficient evidence

 to create a genuine issue of material fact as to whether an employee created

 the hazard. Id.

       Robinson offered conflicting testimony and leaves both this Court and

 HD unable to determine what exactly struck her at HD’s premises. This is




                                        7
Case 2:18-cv-13926-VAR-RSW ECF No. 38 filed 07/07/20    PageID.1078    Page 8 of 11




 insufficient to establish that HD had actual or constructive notice of the

 condition on its premises.

       Even if the Court accepted one of Robinson’s fact patterns as true,

 she, still fails to present facts to establish that HD had notice of the danger

 presented by the display rack.

       Robinson correctly states that a Plaintiff need not present specific

 evidence demonstrating how long the condition existed or any characteristics

 of the condition which would put the defendant on notice. The Michigan Court

 of Appeals clarified in Thompson v. Gibson that the Lowrey court did not

 require a plaintiff to provide specific proof of constructive notice. Thompson

 v. Gibson, 333755, 2018 WL 3551568, at *5 (Mich. App. July 24, 2018),

 appeal denied, 923 N.W.2d 277 (Mich. 2019). In Thompson the court stated,

 “it was the Lowrey plaintiff's failure to present any evidence regarding when

 the dangerous condition arose that was significant.” Id. In Thompson, the

 plaintiff provided evidence about the character of the defect, including

 photographs showing wear and tear on the railing in question and an affidavit

 establishing the railing had no visible nails. Id. at *4. The defendant’s

 testimony also acknowledged the period of time she owned the premises

 and her failure to perform repairs on the railing. Id. The Thompson court held

 that the plaintiff sufficiently created a genuine material issue of fact for the



                                        8
Case 2:18-cv-13926-VAR-RSW ECF No. 38 filed 07/07/20       PageID.1079   Page 9 of 11




 jury to determine whether the defendant had constructive notice of the

 condition in question. Id. at *5.

       Robinson only alleges that HD maintained exclusive control over the

 display rack and that its control alone creates a genuine issue of fact as to

 whether HD knew or should have known about the hazardous condition.

 Unlike the plaintiff in Thompson, Robinson has not provided evidence that

 would demonstrate the condition of the defect or allow a trier of fact to

 determine whether the defect was a new defect or one that had existed for

 a long period. In this way, Robinson’s claim is similar to that of the plaintiff

 in Lowery; she fails to present any evidence that would demonstrate HD

 had notice. Lowrey v. LMPS & LMPJ, Inc., 890 N.W.2d 344, 350.

       The Supreme Court of Michigan in Lowrey stated, “defendant was not

 required to present proof that it lacked notice of the hazardous condition

 but needed only to show that plaintiff presented insufficient proof to

 establish the notice element of her claim.” Id. at 346.

       Robinson has presented insufficient proof to establish the notice

 element of her claim.

      B. The hazardous condition is not an Open and Obvious Danger

       The standard for determining whether a danger on the premises of an

 invitor is open and obvious is an objective one. Courts are required to



                                         9
Case 2:18-cv-13926-VAR-RSW ECF No. 38 filed 07/07/20     PageID.1080   Page 10 of 11




  determine whether a danger is open and obvious by considering “whether it

  is reasonable to expect that an average person with ordinary intelligence

  would have discovered it upon casual inspection. Freeman v. Kmart Corp.,

  331224, 2017 WL 2463407, at *2 (Mich. App. June 6, 2017) (Quoting

  Hoffner v. Lanctoe, 492 Mich 450, 460-61 (2012)).

        However, as stated above, Robinson has not sufficiently proved the

  condition that caused her injury. The Michigan Supreme Court held that

  assumptions made by a plaintiff about the condition that caused the danger

  do not support any particular conclusion concerning the character of the

  condition. See Lowrey, 890 N.W.2d at 351 (Finding that the plaintiff's

  assumption that the stairs must have been wet because her pants were wet

  after her fall does not support any particular conclusion concerning the

  character of the condition.).

        Robinson assumes there must have been a defect that caused the

  display rack to fail. But she fails to present evidence that would allow this

  Court to infer or conclude what that defect might have been. Without

  evidence of what the condition was that created the danger this Court is

  unable to say there is a factual issue for a jury to decide.




                                         10
Case 2:18-cv-13926-VAR-RSW ECF No. 38 filed 07/07/20     PageID.1081   Page 11 of 11




     IV.     Conclusion

           HD sufficiently demonstrates the absence of a genuine issue of

  material fact on the issue of notice. Defendant’s motion for summary

  judgment is GRANTED.

           The case is DISMISSED.

           ORDERED.

                                              s/ Victoria A. Roberts
                                              Victoria A. Roberts
                                              United States District Judge
  Dated: 7/7/2020




                                         11
